Citation Nr: 1754637	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial increased rating for lumbar strain, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to November 1, 2016.

2. Entitlement to an initial increased rating for right shoulder disorder currently evaluated as 20 percent disabling to include the issue of a rating in excess of 10 percent prior to November 1, 2016.

3. Entitlement to an initial evaluation in excess of 10 percent for left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to December 2007, April 2011 to July 2012, and February 2016 to June 2016.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in September 2014.  She did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers her request for a hearing to be withdrawn.  See 38 C.F.R.. §§ 20.702(d), (e); 20.704(d), (e) (2017).

This case was previously before the Board in August 2015.  At that time the Board issued a remand to obtain additional treatment records.  These were obtained, and therefore the Board finds that there has been substantial compliance with the remand directives, and the record is ready for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of the appeal, the Veteran was separately service connected for right lower extremity radiculopathy, secondary to her service connected low back disorder.  The Veteran did not express disagreement with that decision, and therefore it will not be discussed as part of this appeal.   




FINDINGS OF FACT

1. Prior to November 1, 2016 the Veteran's lumbar strain was productive of forward flexion of the thoracolumbar spine to 70 degrees, with pain.

2. Since November 1, 2016, the Veteran's lumbar strain disability has been productive of forward flexion of 55 degrees. 

3. The Veteran is right handed.

4. Prior to November 1, 2016, the Veteran's right shoulder strain was productive of full range of motion.

5. Since November 1, 2016, the Veteran's right shoulder disability was not productive of limitation of motion to the shoulder level.

5. For the entire period on appeal, the Veteran's left knee strain was productive of painful motion; flexion to 110 degrees out of 140 degrees; and full extension.  


CONCLUSIONS OF LAW

1. Prior to November 1, 2016, the criteria of an initial disability evaluation in excess of 10 percent for the service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5237-5242 (2017).

2. Since November 1, 2016, the criteria for a disability evaluation in excess of 20 percent for the service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, (DC) 5237-5242 (2017).

3. Prior to November 1, 2016, the criteria for a disability evaluation in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5201-5019. (2017).

4. Since November 1, 2016, the criteria for a disability evaluation in excess of 20 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5201. (2017).

5. For the entire period of the appeal, the criteria for a disability rating in excess of 10 percent for the left knee disorder have not been met.  38 U.S.C.A. §§ 1155, (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5024. (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings for distinct periods of time, known as staged ratings, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Finally, in evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Jandreau. 

Back Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DC) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

Note (1) provides for separate ratings for associated objective neurologic abnormalities, such as radiculopathy.  See 38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for the following:

a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine; 

a 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only; and 

a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Veteran was afforded a VA examination for her back in October 2012.  The examiner diagnosed the Veteran with lumbar strain.  Upon examination the following range of motion results were obtained: forward flexion was 70 degrees out of a possible 90 degrees (70/90), with evidence of pain at 20 degrees; extension was 30/30 degrees with evidence of pain at 15 degrees; right lateral flexion was 15/30 degrees with evidence of pain at 10 degrees; left lateral flexion was 15/30 degrees with no evidence of pain; right lateral rotation was 30/30 degrees with evidence of pain at 30 degrees; left lateral rotation was 30/30 degrees with evidence of pain at 30 degrees.  Upon repetitive use testing, the following range of motion results were obtained: forward flexion was 65/90 degrees; extension was 30/30 degrees; right lateral flexion was 15/30 degrees; left lateral flexion was 15/30 degrees; right lateral rotation was 30/30; left lateral rotation was 30/30 degrees.

The Veteran reported flare-ups and described her pain as, "Back hurts constantly with dull pain and with certain moves it flares up more than normal.  It stays flared up maybe an hour, not too long."  The flare-ups caused functional loss and impairment due to reduced range of motion, resulting in less movement than normal and pain on movement.

The examiner noted the Veteran's back was tender to palpation at the lower lumbar spine on the right side, there was guarding or muscle spasm present, but did not result in abnormal gait or spinal contour.  Muscle strength was noted as 5/5.  The straight leg raise test was negative; there was no radiculopathy, no IVDS, no arthritis, no ankylosis, and no use of assistive devices.  The overall functional impact of the Veteran's back strain was noted as, "Veteran has back pain with prolonged walk, stand, or sit."

The Veteran was afforded a VA examination in November 2016.  The examiner diagnosed her service-connected back disability as degenerative arthritis of the lumbar spine and IVDS with right lower extremity radiculopathy.  Upon examination the following range of motion results were obtained: forward flexion was 55/90 degrees; extension was 15/30 degrees; right lateral flexion was 20/30 degrees; left lateral flexion was 20/30; right lateral rotation 20/30 degrees; left lateral rotation 20/30 degrees.  Pain was noted on the examination and caused functional loss.  Upon examination, the examiner noted no localized tenderness on palpation and no additional loss of function after repetitive use.  Repeated use was not examined.  The examination was not conducted during a flare-up; however the Veteran reported that flare-ups of increased pain occur on sitting, walking or running.  The Veteran described her functional impairment as, "Sitting for prolonged periods, walking and running make my back hurt more. Bending over is the worst."  The examiner noted muscle spasm present, but did not cause abnormal gait or abnormal spinal contour; and no guarding.  No ankylosis was noted.  

As noted above, the Veteran was service-connected and awarded a 10 percent disability rating for her lumbar strain based on the October 2012 VA examination.  This examination showed the Veteran having had a forward flexion to 70 degrees, and the presence of guarding or muscle spasm, but not resulting in abnormal gait or abnormal spinal contour.  The combined range of motion for the thoracolumbar spine was 190 degrees.  

Prior to November 1, 2016, the medical evidence of record shows no forward flexion of the thoracolumbar spine limited to 60 degrees or less, or any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or any ankylosis.  Therefore, the Veteran's back disability most closely approximates the criteria for a rating of 10 percent disabling prior to November 1. 2016.  Accordingly, the Board finds that an evaluation in excess of 10 percent for lumbar strain, prior to November 1, 2016 is not warranted.

The Board notes that at the Veteran's November 2016 VA back, the Veteran's forward flexion was measured as 55 degrees, her combined range of motion was 150 degrees, muscle spasm was present, but did not cause abnormal gait or abnormal spinal contour, and there was no guarding.  

Because the evidence shows no forward flexion of the thoracolumbar spine limited to 30 degrees or less, and no ankylosis of the spine during either period, the criteria for a rating in excess of 20 percent has not been met or approximated.  Therefore, the Board finds that an evaluation in excess of 20 percent for the Veteran's back disability since November 1, 2016 is not warranted.

Right Shoulder

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2017).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2017).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of a rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level. 38 C.F.R. § 4.71, Plate I.

The Veteran is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69.

In an October 2012 VA examination for the Veteran's right shoulder, the Veteran stated, "After [weight] lifting I get a sharp pain and ibuprofen usually helps.  From there it dulls out a little bit and I remember weight lifting and irritating it and I did some physical therapy exercises.  It seems to improve after a day or two."

Upon examination, her range of motion for flexion was 180 degrees, with evidence of pain at 170 degrees.  The range of motion for abduction was 180 degrees, with evidence of pain at 160 degrees.  After repetitive use, the range of motion for flexion was 170 degrees and for abduction was 170 degrees.  The examiner noted no functional loss.  There was pain on movement and on palpation, as well as guarding.  Muscle strength was 5/5; there was ankylosis, no subluxation, no malunion, no nonunion, and no dislocation.  The examiner noted a history of mechanical symptoms, clicking, catching.  The Crank apprehension and relocation test, the Hawkins' impingement, and the empty can test were all positive.  The examiner noted tenderness on palpation of the AC joint.  The functional impact of the Veteran's shoulder disability was noted as affecting her ability to work, to pick up anything heavy, especially over 50 pounds, which caused pain.  The Veteran reported that her shoulder pops when she puts on her book bag.  

The examiner concluded that the Veteran had full internal and external rotation, with pain at the end of the range of motion, and with pain over the AC joint to palpation and at the biceps tendon.

The Veteran was afforded a VA examination for her shoulder in November 2016.  Upon range of motion testing, the flexion was measured at 145 degrees out of 180 degrees, 145/180; abduction was 135/180 degrees; external rotation was 80/90 degrees; and internal rotation was 80/90 degrees.  Pain was noted on the examination with flexion and abduction, and caused functional loss.  There was no evidence of pain on weight bearing, and no evidence of localized tenderness on palpation.  There was evidence of crepitus.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion.  The examination was not conducted during a flare-up; however the examiner indicated that the examination was consistent with the Veteran's statement regarding her flare-ups.  The examiner also noted that the Veteran's additional contributing factors for her shoulder disability included increased pain with heavy lifting and overhead activities.  Muscle strength was 5/5, no atrophy was noted, and no ankylosis was noted.

The examiner also noted a positive Hawkins' Impingement test and a positive empty-can test, and negative results for external rotation/infraspinatus strength test and a negative lift-off subscapularis test.  No shoulder instability, dislocation or labral pathology was noted; no clavicle, scapula, AC joint or sternoclavicular joint conditions were suspected; no flail shoulder, nonunion, or fibrous union of the humerus were noted; no other pertinent physical findings, complications, conditions, signs or symptoms were noted.  Imaging studies were performed in March 2012.  The MRI showed right shoulder tendinosis and possible partial tear of the rotator cuff in the bursal surface.  No degenerative or traumatic arthritis was documented.

The examiner noted that the Veteran's right shoulder disability impacted her disability to work: "The Veteran is currently working at the FAA and is also in the Oklahoma Army National Guard as a Transportation Officer which requires heavy lifting and overhead activities which aggravate her shoulder condition.  Work restrictions for this condition would include limitations of: no heavy lifting, carrying, pushing, or pulling heavy objects.  Individuals should not use the arm with the hand above shoulder level."  

The Board notes that the October 2012 VA examination showed full range of motion of the right shoulder, with pain manifesting at the endpoints of the range of motion.  These findings do not support a rating in excess of 10 percent.  

Since November 1, 2016, the Veteran's shoulder range of motion was not reduced to below shoulder level.  Accordingly, since November 1, 2016 an evaluation in excess of 20 percent for the Veteran's right shoulder disability is not warranted.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203, which pertain to ankylosis of the shoulder, impairment of the clavicle and scapula, and recurrent dislocations of the scapulohumeral joint, do not apply, as the Veteran does not have symptoms or diagnoses of these conditions.

Left Knee

Diagnostic Code 5260 provides for a rating of 0 percent with flexion limited to 60 degrees; a 10 percent rating is assigned with flexion limited to 45 degrees, and a20 percent rating when flexion is limited to 30 degrees.  A maximum 30 percent rating is assigned with flexion limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is assigned.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order, and if extension of the knee is limited to 30 degrees a 40 percent rating is assigned.  Extension of the knee limited to 45 degrees warrants a 50 percent rating.

The Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In October 2012 the Veteran was afforded a VA examination for her left knee.  The Veteran was diagnosed with left knee strain.  The Veteran reported flare-ups, and stated, "It hurts with any walking...for example walking around the fair last weekend or walking around campus.  It feels like someone is digging a knife in there.  I can barely walk. Any lifting or carrying also flares it up."

Upon examination range of motion results for the left knee were as follows: extension was to 0 degrees; flexion was 135/140 degrees, with evidence of painful motion at 90 degrees.  After repetitive use testing, the same results were obtained.  Under functional loss and additional limitation for range of motion, the examiner noted pain on movement and swelling.  The examiner noted tenderness and pain on palpation.  Muscle strength testing for the left knee flexion was 5/5 and extension was 5/5.  Joint stability, posterior instability, medial-lateral instability were all normal; no history of recurrent patellar subluxation/dislocation was noted.  No additional conditions were noted, including any meniscal conditions.  No degenerative or traumatic arthritis was noted on imaging studies.  The examiner concluded that the Veteran's knee disability impacted her ability to work and wrote, "Veteran is unable to perform prolonged standing or lifting and carrying of items of much weight."

In November 2016 the Veteran was afforded a VA examination for her left knee.  A diagnosis of degenerative arthritis was given.

The Veteran reported flare-ups, and reported that running or prolonged walking increased her pain.  Upon examination, her range of motion measurements for the left knee was to 0 degrees extension, with flexion to 110 degrees.  There was evidence of pain, but no localized tenderness or pain on palpation.  Objective evidence of crepitus was noted.  On repetitive use testing, there was no additional functional loss or range of motion. 

Muscle strength was noted as 5/5, with no muscle atrophy, and no ankylosis.  The examiner noted no subluxation, no lateral instability, no effusion, no shin splints, no meniscal conditions, no surgeries, no assistive devices, and all joint stability testing was noted as normal.

The examiner concluded that the Veteran's left knee disability impacted her ability to work, and wrote, "The Veteran is currently working at the FAA and is also in the Oklahoma Army National Guard as a Transportation Officer which requires running and prolonged walking which aggravates her knee condition.  Work restrictions
include: walking, climbing, squatting, or kneeling should be restricted."

Prior to November 1, 2016, the Veteran had no limitation of extension and flexion was in excess of 60 degrees.  Therefore, a rating in excess of 10 percent is not indicated.  

On the November 2016 VA examination, the Veteran had full extension and flexion to 110 degrees.  The Board observes that the Veteran's range of motion measurements do not meet the rating criteria for a compensable rating, and therefore, a rating in excess of the 20 percent assigned is not indicated.  


ORDER

Entitlement to an initial increased rating for lumbar strain, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to November 1, 2016, is denied.

Entitlement to an initial increased rating for right shoulder disorder currently evaluated as 20 percent disabling to include the issue of a rating in excess of 10 percent prior to November 1, 2016, is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee strain is denied.  


____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


